FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2017 Commission File Number: 001-37723 Enel Chile S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Santiago, March 9, 2017 Ger. Gen. N° 02/2017 Mr. Carlos Pavez Tolosa Superintendent of Securities and Insurance Superintendence of Securities and Insurance Avenida Alameda Bernardo O’Higgins N°1449 Ref. Notice of Call for Ordinary Shareholders' Meeting Dear Sir: In accordance with article 63 under Chilean Companies Act Law N°18,046 (the Chilean Companies Act), I hereby inform you that the Board of Directors of Enel Chile S.A. (the “Company”), according to the company’s bylaws, has agreed to summon an Ordinary Shareholders’ Meeting for April 26, 2017 at 10:30 a.m. to be held at Enel Stadium, located at Carlos Medina N° 858, Independencia, Santiago, Chile. The purpose of this Meeting is for the shareholders to acknowledge and rule the following issues: 1. Approval of the Annual Report, Balance Sheet, Financial Statements and Reports of the External Auditors and Account Inspectors for the year ended December 31, 2016; 2. Distribution of profits for the year and payment of dividends; 3. Setting of the Directors' compensation; 4. Setting of the compensation of the members of the Directors Committee and determination of the committee's budget for the year 2017; 5. Report on the expenses of the Board of Directors and the Annual Report of Management of Activities and Expenses of the Directors Committee; 6. Appointment of an external auditing firm regulated by Title XXVIII of Law 18,045; 7. Appointment of two Account Inspectors and two alternates and determination of their compensation; 8. Designation of Risk Ratings Agencies 9. Approval of the Investment and Financing Policy; Presentation of the Dividend Policy and Information on the procedures for the distribution of dividends; Information on agreements of the Board of Directors related to transactions or contracts governed by Title XVI of Law No. 18,046; Information on costs of processing, printing and delivering the information required by Resolution No. 1,816 of the Superintendence of Securities and Insurance; Other relevant matters that are of interest to and in the competence of the Ordinary Shareholders' Meeting; Adoption of all other approvals necessary for the proper implementation of adopted resolutions. The shareholders, in compliance with the provisions of Article 59 of Law No. 18,046, may request copies of the documents that explain and support the matters that are raised and submitted for approval at each one of the Shareholders' Meetings at the headquarters of the Company located at Santa Rosa 76, Floor 15 (Investor Relations), Santiago, between 9:00 AM and 6:00 PM. In addition, these documents will be made available to shareholders on the Company’s website www.enelchile.cl as of April 7, 2017. The voting systems that will be used at each of the Shareholders' Meetings, in accordance with General Rule No. 273 of the Superintendence will be informed in a timely manner and prior to the date of the meetings on the Company’s website www.enelchile.cl. Shareholders that are registered in the Shareholder Register of the Company at midnight on the fifth business day prior to the day set for the meeting shall have the right to participate in the Meeting described above. Sincerely yours, Nicola Cotugno Chief Executive Officer Cc Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Chilean Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange) Banco Santander Santiago – Representantes Tenedores de Bonos (Bondholders’ Representative) Depósito Central de Valores (
